DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
Applicant’s arguments with respect to the prior art rejection of the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 12 & 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Benetik et al. (US 7,768,054).
In regards to claim 12, Benetik ‘054 discloses

a first electrode (6 – fig. 10-12; C8:L48-59); 
a second electrode (5 & 5a-5f – fig. 10-12; C8:L48-59) adjacent to the first electrode; 
a non-conductive film (C8:L48-59 – insulating film) positioned between the first electrode and the second electrode such that the first electrode and the second electrode are not electrically coupled to each other (fig. 10-12; C8:L48-59); 
wherein the first electrode comprises one or more through-holes (seen in fig. 10 & 12) and the second electrode comprises a slab (5) and one or more protrusions (5a-5f) that extend from the slab through the through-holes from a bottom surface of the first electrode closest to the second electrode to a top surface of the first electrode that is opposite the bottom surface (seen in fig. 10-11).  

In regards to claim 14, Benetik ‘054 discloses
The capacitor of claim 12, wherein the through-holes are defined by one or more sets of a hub (center of middle horizontal portion of 6 seen in fig. 12 and light gray area - present office action fig. 1 (POA1) below), one or more spokes (middle vertical portions of 6 and left and right of middle horizontal portion of 6 seen in fig. 12 & dark gray area – POA1) extending from the hub and one or more rims surrounding the hub and coupled to the hub via the spokes (perimeter portion of 6 seen in fig. 12 & white area of 6 – POA1).


    PNG
    media_image1.png
    217
    321
    media_image1.png
    Greyscale

Figure 1: Fig. 12 of Benetik ‘054 with shading and labels

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 17 & 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benetik ‘054.
In regards to claim 17, 
Benetik ‘054 fails to disclose wherein the non-conductive film has a thickness of between 10 and 5000-nanometers.  However, the thickness of the dielectric (i.e. distance between conductors) is a result effective variable, particularly for obtaining a desired capacitance (based on the formula of capacitance C=εA/d).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the capacitor of Benetik ‘054such that the non-conductive film has a thickness of between 10 and 5000 nanometers to allow for a desirable capacitance.  Where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

In regards to claim 21, 
Benetik ‘054 further discloses wherein the non-conductive film covers the entirety of the first electrode or the second electrode (C5:L14-15 & claim 18 – capacitance structure (i.e. electrodes) formed in insulating layer and thus will be entirely covered by the insulating layer). 

Claim(s) 1, 3, 6-12, 17-20, 22, 24, & 27-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Szerlip et al. (US 5,428,499) in view of Benetik ‘054.
In regards to claim 1, Szerlip ‘499 discloses

a plurality of capacitor modules (30 – fig. 1-2; C4:L61) each including: 
a first electrode (32 – fig. 2; C4:L61-67); 
a second electrode (34 – fig. 2; C4:L61-67) adjacent to the first electrode; 
a non-conductive film (36 – fig. 2; C4:L61-67) positioned between the first electrode and the second electrode such that the first electrode and the second electrode are not electrically coupled to each other (fig. 1-2); and at least one electrically insulating gasket (24 – fig. 1 & 3; C5:L9-10) positioned between each of the modules.  Szerlip ‘499 fails to disclose wherein the first electrode comprises one or more through-holes and the second electrode comprises a slab and one or more protrusions that extend from the slab through the through-holes from a bottom surface of the first electrode closest to the second electrode to a top surface of the first electrode that is opposite the bottom surface.

Benetik ‘054 discloses wherein the first electrode comprises one or more through-holes (seen in fig. 10 & 12) and the second electrode comprises a slab (5) and one or more protrusions (5a-5f) that extend from the slab through the through-holes from a bottom surface of the first electrode closest to the second electrode to a top surface of the first electrode that is opposite the bottom surface (seen in fig. 10-11).  

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the electrodes of Szerlip ‘499 to have 

In regards to claim 3, 
Szerlip ‘499 fails to disclose wherein the through-holes are defined by one or more sets of a hub, one or more spokes extending from the hub and one or more rims surrounding the hub and coupled to the hub via the spokes.

Benetik ‘054 discloses wherein the through-holes are defined by one or more sets of a hub (center of middle horizontal portion of 6 seen in fig. 12 and light gray area POA1), one or more spokes (middle vertical portions of 6 and left and right of middle horizontal portion of 6 seen in fig. 12 & dark gray area – POA1) extending from the hub and one or more rims surrounding the hub and coupled to the hub via the spokes (perimeter portion of 6 seen in fig. 12 & white area of 6 – POA1).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the electrodes of Szerlip ‘499 to have through-holes and protrusions as taught by Benetik ‘054 to obtain a capacitor with a larger capacitance per unit area.

In regards to claim 6,
Szerlip ‘499 fails to explicitly disclose wherein the non-conductive film has a thickness of between 10 and 5000 nanometers.  However, Szerlip ‘499 discloses the 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the capacitor of Szerlip ‘499 as modified by Benetik ‘054 such that the non-conductive film has a thickness of between 10 and 5000 nanometers to allow for a desirable capacitance as taught by Szerlip ‘499.  Where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

In regards to claim 7, 
Szerlip ‘499 discloses further discloses wherein the non-conductive film is a compound dielectric material of two or more dielectric materials (C4:L64 to C5:L4 – glass/electrically-insulative material with ferroelectric/nanopowder).  

In regards to claim 8, 
Szerlip ‘499 discloses further discloses wherein the non-conductive film is a complex dielectric material of two or more dielectric materials (C4:L64 to C5:L4 – glass/electrically-insulative material with ferroelectric/nanopowder).  

In regards to claim 9, 
Szerlip ‘499 discloses further discloses wherein the non-conductive film comprises at least one giant-colossal dielectric material and at least one material having 

In regards to claim 10, 
Szerlip ‘499 fails to disclose wherein the non-conductive film covers the entirety of the first electrode or the second electrode.

Benetik ‘054 further discloses wherein the non-conductive film covers the entirety of the first electrode or the second electrode (C5:L14-15 & claim 18 – capacitance structure (i.e. electrodes) formed in insulating layer and thus will be entirely covered by the insulating layer). 

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the electrodes of Szerlip ‘499 in the non-conductive film as taught by Benetik ‘054 to obtain a capacitor with a larger capacitance per unit area that is less likely to short.

In regards to claim 11, 
Szerlip ‘499 discloses further discloses wherein two or more of the capacitor modules are electrically coupled together in series, in parallel or both (fig. 1 & 3-4; C4:L55-60).  


Szerlip ‘499 discloses a high energy density capacitor, the capacitor comprising: 
a first electrode (32 – fig. 2; C4:L61-67); 
a second electrode (34 – fig. 2; C4:L61-67) adjacent to the first electrode; 
a non-conductive film (36 – fig. 2; C4:L61-67) positioned between the first electrode and the second electrode such that the first electrode and the second electrode are not electrically coupled to each other (fig. 1-2). Szerlip ‘499 fails to disclose wherein the first electrode comprises one or more through-holes and the second electrode comprises a slab and one or more protrusions that extend from the slab through the through-holes from a bottom surface of the first electrode closest to the second electrode to a top surface of the first electrode that is opposite the bottom surface.

Benetik ‘054 discloses wherein the first electrode comprises one or more through-holes (seen in fig. 10 & 12) and the second electrode comprises a slab (5) and one or more protrusions (5a-5f) that extend from the slab through the through-holes from a bottom surface of the first electrode closest to the second electrode to a top surface of the first electrode that is opposite the bottom surface (seen in fig. 10-11).  

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the electrodes of Szerlip ‘499 to have through-holes and protrusions as taught by Benetik ‘054 to obtain a capacitor with a larger capacitance per unit area.

In regards to claim 17,
Szerlip ‘499 fails to explicitly disclose wherein the non-conductive film has a thickness of between 10 and 5000 nanometers.  However, Szerlip ‘499 discloses the thickness of the dielectric (i.e. distance between conductors) is a result effective variable, particularly for obtaining a desired capacitance (C5:L35-46).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the capacitor of Szerlip ‘499 as modified by Benetik ‘054 such that the non-conductive film has a thickness of between 10 and 5000 nanometers to allow for a desirable capacitance as taught by Szerlip ‘499.  Where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

In regards to claim 18, 
Szerlip ‘499 further discloses wherein the non-conductive film is a compound dielectric material of two or more dielectric materials (C4:L64 to C5:L4 – glass/electrically-insulative material with ferroelectric/nanopowder).  

In regards to claim 19, 
Szerlip ‘499 further discloses wherein the non-conductive film is a complex dielectric material of two or more dielectric materials (C4:L64 to C5:L4 – glass/electrically-insulative material with ferroelectric/nanopowder).  

In regards to claim 20, 
Szerlip ‘499 further discloses wherein the non-conductive film comprises at least one giant-colossal dielectric material and at least one material having a non-giant-colossal dielectric constant (C4:L64 to C5:L4 – glass/electrically-insulative material (non-giant-colossal dielectric constant) with ferroelectric/nanopowder (giant-colossal dielectric material)).   

In regards to claim 22, 
Szerlip ‘499 discloses a method of providing a high energy density capacitor system, the method comprising: 
assembling a plurality of capacitor modules (30 – fig. 1-2; C4:L61) each including: 
a first electrode (32 – fig. 2; C4:L61-67); 
a second electrode (34 – fig. 2; C4:L61-67) adjacent to the first electrode; 
a non-conductive film (36 – fig. 2; C4:L61-67) positioned between the first electrode and the second electrode such that the first electrode and the second electrode are not electrically coupled to each other (fig. 1-2); and 
stacking the modules between two end plates (20 & 22 – fig. 1 & 3-4; C4:L55-60) such that at least one electrically insulating gasket (24 – fig. 1 & 3; C5:L9-10) positioned between each of the modules.  Szerlip ‘499 fails to disclose wherein the first electrode comprises one or more through-holes and the second electrode comprises a slab and one or more protrusions that extend from the slab through the through-holes from a 

Benetik ‘054 discloses wherein the first electrode comprises one or more through-holes (seen in fig. 10 & 12) and the second electrode comprises a slab (5) and one or more protrusions (5a-5f) that extend from the slab through the through-holes from a bottom surface of the first electrode closest to the second electrode to a top surface of the first electrode that is opposite the bottom surface (seen in fig. 10-11).  

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the electrodes of Szerlip ‘499 to have through-holes and protrusions as taught by Benetik ‘054 to obtain a capacitor with a larger capacitance per unit area.

In regards to claim 24, 
Szerlip ‘499 fails to disclose wherein the through-holes are defined by one or more sets of a hub, one or more spokes extending from the hub and one or more rims surrounding the hub and coupled to the hub via the spokes.

Benetik ‘054 discloses wherein the through-holes are defined by one or more sets of a hub (center of middle horizontal portion of 6 seen in fig. 12 and light gray area POA1), one or more spokes (middle vertical portions of 6 and left and right of middle horizontal portion of 6 seen in fig. 12 & dark gray area – POA1) extending from the hub 

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the electrodes of Szerlip ‘499 to have through-holes and protrusions as taught by Benetik ‘054 to obtain a capacitor with a larger capacitance per unit area.

In regards to claim 27,
Szerlip ‘499 fails to explicitly disclose wherein the non-conductive film has a thickness of between 10 and 5000 nanometers.  However, Szerlip ‘499 discloses the thickness of the dielectric (i.e. distance between conductors) is a result effective variable, particularly for obtaining a desired capacitance (C5:L35-46).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the capacitor of Szerlip ‘499 as modified by Benetik ‘054 such that the non-conductive film has a thickness of between 10 and 5000 nanometers to allow for a desirable capacitance as taught by Szerlip ‘499.  Where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

In regards to claim 28, 


In regards to claim 29, 
Szerlip ‘499 further discloses wherein the non-conductive film is a complex dielectric material of two or more dielectric materials (C4:L64 to C5:L4 – glass/electrically-insulative material with ferroelectric/nanopowder).  

In regards to claim 30, 
Szerlip ‘499 further discloses wherein the non-conductive film comprises at least one giant-colossal dielectric material and at least one material having a non-giant-colossal dielectric constant (C4:L64 to C5:L4 – glass/electrically-insulative material (non-giant-colossal dielectric constant) with ferroelectric/nanopowder (giant-colossal dielectric material)).   

In regards to claim 31, 
Szerlip ‘499 fails to disclose wherein assembling the modules comprises coating an entirety of the first electrode or the second electrode with the film such that the film covers the entirety of the first electrode or the second electrode.

Benetik ‘054 further discloses wherein assembling the modules comprises coating an entirety of the first electrode or the second electrode with the film such that 

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the electrodes of Szerlip ‘499 in the non-conductive film as taught by Benetik ‘054 to obtain a capacitor with a larger capacitance per unit area that is less likely to short.

In regards to claim 32, 
Szerlip ‘499 further discloses further comprising electrically coupling two or more of the capacitor modules in series, in parallel or both (fig. 1 & 3-4; C4:L55-60).

Allowable Subject Matter
Claim(s) 4-5, 15-16, & 25-26 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not teach or suggest (in combination with the other claim limitations) wherein the rims, the spokes and the protrusions each have a width of 

	
The prior art does not teach or suggest (in combination with the other claim limitations) wherein the rims, the spokes and the protrusions each have a width of between 0.1976 and 100 micrometers and the hubs each have a radius of between 0.1976 and 100 micrometers (claims 15-16).

The prior art does not teach or suggest (in combination with the other claim limitations) wherein the rims, the spokes and the protrusions each have a width of between 0.1976 and 100 micrometers and the hubs each have a radius of between 0.1976 and 100 micrometers (claims 25-26).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 7,061,746 – fig. 1-2		US 6,949,781 – fig. 1
US 7,259,956 – fig. 3

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M SINCLAIR whose telephone number is (571)270-5068.  The examiner can normally be reached on M-TH from 8AM-4PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/David M Sinclair/Primary Examiner, Art Unit 2848